Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 60-68, 70-73 and 75-79 are rejected under 35 U.S.C. 103 as being unpatentable over Carpentier et al. (US 2013/0204316 (provided in the IDS)), in view of Vortman et al. (US 2010/0030076) and further in view of Vitek et al. (US 2011/0270136). 

3.	Addressing claim 60, Carpentier discloses apparatus for the treatment of brain disorders, comprising:
an implantable ultrasound generating treating device to induce brain disorder 

patient, wherein the implantable ultrasound generating treating device comprises an 
ultrasound emitting device having several ultrasound generating transducers held by a
common holder extending along a surface of extension, wherein the implantable
ultrasound generating device comprises at least one group of several ultrasound
generating transducers which are connectable by electrical connection circuit to a generator delivering electric drive signals driving the generation of ultrasound from the transducers, wherein the ultrasound generating transducers each have one or several operating frequencies (see Figs. 3-4);
a generator to supply electricity to the implantable ultrasound generating treating 
device, wherein the ultrasound generating transducers within the group of transducers are connected to the common electrical connection circuit (see Figs. 3-4; pwc is the generator).
	Carpentier does not disclose a switch connecting to transducers and grid transducer. However, a switch connecting to transducers and connect to a common electrical connection circuit and grid transducer is well-known in the field. In the same field of endeavor, which is ultrasound treatment, Vortman discloses a switch connecting to transducers (see Figs. 2-3, 5-6, [0010-0011], [0014], [0037], claims 11, 20; common electrical circuit connection (controller/wire) connected to switch and the switch is connected to transducer to selectively activate each transducer or each group of transducers in a rapid switching; Vortman also discloses grid transducer in Fig. 3). In the same field of endeavor, Vitek discloses a switch connecting to transducers and 

	4.	Addressing claims 61-68, 70-73 and 75-76, Vortman discloses
regarding claim 61, characterized in that the implantable switch operates selectively at least one or the other of a first transducer or sub-group of transducers within said group of transducers, and of a second transducer or sub-group of transducers within said group of transducers (see claims 4, 19 and [0037]; Vitek’s paragraph [0027]; Carpentier discloses implant device; Carpentier modify by Vortman and Vitek would have the switch part of the implant treating device);
regarding claim 62, wherein the implantable switch selectively connects in a sequence the common electrical connection circuit to one at a time of said several distinct sub-groups of one or several ultrasound generating transducers (see [0037]; connect and activate the groups in sequence);
regarding claim 63, wherein the implantable switch selectively connects in a predetermined sequence the common electrical connection circuit to one at a time of said several distinct sub-groups of one or several ultrasound generating transducers (see [0037]; connect and activate the groups in sequence; the selection and execution of a timing pattern base on analysis of the acoustic path would be predetermined sequence);
regarding claim 64, wherein the group of transducers consists of several transducers which are commonly driven by a same electrical drive signal (see [0039] and Vitek’s paragraph [0027]; the same signal give the same amplitude and phase);
regarding claim 65, wherein the electric drive signal serves both as power signal and as a control signal for operating selectively at least one or the other of a first transducer or sub-group of transducers within said group of transducers, and of a second transducer or sub-group of transducers within said group of transducers (see Figs. 5-6 and [0009]; controller 610 provide drive/control signal as well as power in order to activate transducer);
regarding claim 66, wherein the implantable switch selectively connects in a sequence the common electrical connection circuit to one at a time of said several distinct sub-groups of one or several ultrasound generating transducers (see [0010] and [0037]; connect and activate the groups in sequence one at a time).
regarding claim 67, wherein the implantable switch selectively connects in a predetermined sequence the common electrical connection circuit to one at a 
regarding claim 68, wherein the implantable switch generates a clock signal from the electric drive signal, said clock signal causing the switch to selectively connect in a sequence the common electrical connection circuit to one at a time of said several distinct sub-groups of one or several ultrasound generating transducers (see [0010] and [0037]; connect and activate the groups in sequence; when rapid-switch to turn on transducer elements or group of transducer elements in time sequence the device obviously has a clock, the clock is implicitly teach).
regarding claim 70, wherein the implantable switch is energized from the electric drive signal (see Fig. 6, claim 11, [0004], [0009], [0011] , [0028-0029] and [0037-0039] and Vitek’s paragraph [0027]; the control signal provide electric drive signal to switch or selective turn on each transducer elements or group of transducer elements);
regarding claim 71, wherein the implantable switch generates a switch energizing signal from the electric drive signal, said switch energizing signal energizing the switch (see Fig. 6, claim 11, [0004], [0009], [0011] , [0028-0029] and [0037-0039] and Vitek’s paragraph [0027]; it is an electronic switch therefore implicit that the controller electric drive signal generates a switch energizing signal that 
regarding claim 72, wherein the electric drive signal comprises a switch energizing signal between therapeutically active bursts (see Fig. 6, claim 11, [0004], [0009], [0011], [0028-0029] and [0037-0039] and Vitek’s paragraph [0027]; the switch connect transducer to controller therefore a switch energizing signal between therapeutically active bursts; for example the switch connect controller to transducer “A to transmit ultrasound therapy burst; transducer “A” can not transmit ultrasound therapy burst until the switch connect it to the controller; the switch then connect controller to transducer “B” to transmit ultrasound burst therefore the switch energizing signal is between A and B therapy bursts);
regarding claim 73, wherein the switch energizing signal does not comprise an operating frequency of the ultrasound generating transducers (see Fig. 6, claim 11, [0004], [0009], [0011], [0028-0029] and [0037-0039] and Vitek’s paragraph [0027]; the switch signal is to just switch or connect or select a certain transducer element or a group of transducer elements; it does not include ultrasound drive signal parameters);
regarding claim 75, the generator comprises a connector to electrically connect the generator and the implantable ultrasound generating treating device, the electrical connection circuit of the implantable ultrasound generating treating device comprises a connection receiver designed for cooperation with the connector of the generator to achieve electrical connection between the 
regarding claim 76, wherein the group of transducers consists of several transducers which are commonly driven by a same electrical drive signal and the electric drive signal serves both as power signal and as a control signal for operating selectively at least one or the other of a first transducer or sub- group of transducers within said group of transducers, and of a second transducer or sub-group of transducers within said group of transducers, and characterized in that the generator comprises only one two-way transdermal needle or only two one-way transdermal needles for operating selectively at least one or the other of a first ultrasound generating transducer or sub-group of ultrasound generating transducers, and of a second ultrasound generating transducer or sub-group of ultrasound generating transducers of a same group of transducers (see Carpentier’s Figs. 1-2; elements 6 , 15-16 and 19; needle 19; generator 6; connector and connection receiver 15-16; the same electrical drive signal serve as power signal and control signal for operating transducers is transmitted inside elements 15-16; Vortman discloses switch for selecting transducer or group of transducer (see Figs. 2-3, 5-6, [0010-0011], [0014], [0037], claims 11, 20) and Vitek discloses circuit switch for selecting transducer or group of transducer).

. 

6.	Claims 69 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Carpentier et al. (US 2013/0204316), in view of Vortman et al. (US 2010/0030076), further in view of Vitek et al. (US 2011/0270136) and Pourcelot et al. (US 4,605,009). 

	7.	Addressing claims 69 and 74, Carpentier, Vortman and Vitek do not disclose a clock (clock signal), control port, output port, input port and a gate port. However, these are common and essential electrical component in the switch circuitry. In the same field of endeavor, which is ultrasound, Pourcelot explicitly discloses switch circuitry that include a clock (clock signal), control port, output port, input port and a gate port (see Fig. 8, timer is a clock; memory 64 provide 2 signals input and control into selector 65, the output of selector 65 connect to gate port 66 and connect to transducer 25). Examiner only relies on Pourcelot to explicitly disclose the well-known electrical component of an electrical switch. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the Vortman and Vitek switch circuitry have these essential components. 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793